Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 1 of 21




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                                 DIVISION
                                 CASE NO.:________________



    SABRIAN BRUTON, an individual,

           Plaintiff,

    vs.

    CITY OF HOMESTEAD, a municipal
    subdivision of The State of Florida; EILEEN
    CALVO, an individual; KEVIN CARVAJAL, an
    individual; CHRISTIAN DEJOHN, an individual;
    ENGELBERT GUZMAN, an individual;
    CARLOS LAGO, an individual; and SHAVAR
    SIMMONS, an individual.

           Defendants.

    ______________________________________/


                                        COMPLAINT

          COMES NOW, the Plaintiff, SABRIAN BRUTON (hereinafter “BRUTON”), by and

   through undersigned counsel, and hereby makes the following allegations against

   Defendants, CITY OF HOMESTEAD (“HOMESTEAD”), a municipal subdivision of the

   State of Florida; EILEEN CALVO (“CALVO”), an individual; KEVIN CARVAJAL

   (“CARVAJAL”),         an individual; CHRISTIAN DEJOHN (“DEJOHN”),    an individual;

   ENGELBERT GUZMAN (“GUZMAN”), an individual; CARLOS LAGO (“LAGO”), an

   individual;   and     SHAVAR SIMMONS (“SIMMONS”), an individual; collectively, the

   Defendants:




                                              1
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 2 of 21




                                           INTRODUCTION

          This civil action arises from an incident that occurred on or about July 6, 2018, when

   BRUTON was viciously brutalized during the course of an arrest. Defendants, CALVO,

   CARVAJAL, DEJOHN, GUZMAN, LAGO, and SIMMONS, employees of the Homestead

   Police Department (“HPD”), used unreasonable and excessive force in effecting the arrest

   following what began as a traffic stop for an, allegedly, improperly displayed license plate.

   BRUTON now brings federal constitutional claims and state tort claims for the deprivation of his

   protected rights by the Defendants, operating under the color of state law.

                                                PARTIES

          1.      Plaintiff, BRUTON, is, at all times material, a citizen of the United States, a resident

  of Miami-Dade County, Florida and is sui juris.

          2.      Defendant, HOMESTEAD, is a municipal subdivision of the State of Florida and

  is the legal entity responsible for itself. This Defendant is also the employer of several other named

  Defendants and is the proper entity to be sued under 42 U.S.C. § 1983.

          3.      Defendant, HOMESTEAD, both exercised and delegated its municipal final

  decision-making power to the Director of HPD and others.

          4.     Defendant, HOMESTEAD, is properly sued directly under 42 U.S.C. §1983 for its

  own and its delegated, deliberately indifferent unconstitutional decisions, policies, practice, habits,

  customs, usages, training and derelict supervision, ratification, acquiescence and intentional

  failures which were moving forces in the complaint of constitutional and statutory violations and

  resulting injuries.

          5.      Defendant, HOMESTEAD, is also properly sued under 42 U.S.C. § 1983 for the

  challenged delegated final decisions of any final delegated decision-makers, with respect to the




                                                     2
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 3 of 21




  hereinafter challenged deliberately indifferent policies, decisions, widespread habits, customs,

  usages and practices.

            6.    Defendant, CALVO, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

            7.    Defendant, CARVAJAL, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

            8.    Defendant, DEJOHN, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

            9.    Defendant, GUZMAN, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

            10.   Defendant, LAGO, is, at all times material, a citizen of the United States, a resident

  of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

         11.      Defendant, SIMMONS, is, at all times material, a citizen of the United States, a

  resident of Miami-Dade County, Florida, an employee of HPD, and is sui juris.

         12.      Defendants were at all times material hereto, “state actors” as defined in 42 U.S.C.

  § 1983.

            13.   Defendants, CALVO, CARVAJAL, DEJOHN, GUZMAN, LAGO, and

  SIMMONS will, at times, be referred to as the Individual Defendants.

                                       JURISDICTION AND VENUE

            14.   This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C. §

  1331, 28 U.S.C. § 1343, 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments of the

  United States Constitution.




                                                    3
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 4 of 21




         15.     Additionally, this Honorable Court has supplemental jurisdiction of the Plaintiff’s

  state law claims pursuant to 28 U.S.C. § 1367(a).

         16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that the acts and

  omissions which give rise to this action occurred with this District.

         17.     All conditions precedent, including, but not limited to, compliance with Florida

  Statutes § 768.28, have occurred, been satisfied or have been waived.

                               FACTS COMMON TO ALL COUNTS

         18.     On or about July 6, 2018, Plaintiff, BRUTON, drove a black Buick Encore in the

  700-BLK of SE 18th Avenue in Homestead, Florida.

         19.     DEJOHN approached BRUTON’s vehicle from behind and remained behind his

  vehicle for a few minutes until he decided to pass BRUTON’s vehicle on the right-hand side.

         20.     Despite DEJOHN’s clear visibility of BRUTON’s legible license plate while

  driving behind BRUTON’s vehicle, with a distance of one hundred (100) feet or more, DEJOHN

  initiated a traffic stop for an alleged improper license plate cover.

         21.     DEJOHN only observed a lack of visibility of BRUTON’s license plate as he

  passed the vehicle on the right-hand side, placing DEJOHN at a short distance, less than one

  hundred (100) feet away from the license plate, contrary to the requirements of the Florida Statute

  DEJOHN used as probable cause to initiate the traffic stop.

         22.     Nevertheless, BRUTON complied with the traffic stop and pulled his vehicle to the

  side of the road.

         23.     Despite no indication of danger, DEJOHN approached BRUTON’s window with

  his firearm drawn appearing agitated and upset.




                                                    4
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 5 of 21




         24.     BRUTON, startled and confused, plead with DEJOHN not to shoot him.

  Fortunately, within seconds, CALVO arrived on scene and attempted to deescalate the situation.

         25.     Once CALVO arrived, DEJOHN asked BRUTON for identifying information.

         26.     Despite DEJOHN’s refusal to allow BRUTON to retrieve his driver’s license from

  the trunk of his vehicle, BRUTON provided the information requested by DEJOHN.

         27.     Upon running BRUTON’s information through his computer system, DEJOHN

  returned to BRUTON’s vehicle, once again, agitated, and abruptly ordered BRUTON out of the

  vehicle.

         28.     BRUTON, again confused and nervous, complied with DEJOHN’s orders.

  However, upon exiting the vehicle, without reason, DEJOHN immediately drew his firearm and

  ordered BRUTON to the ground.

         29.     Afraid of DEJOHN’s increasingly agitated demeanor, BRUTON plead with

  DEJOHN not to shoot him and appealed to CALVO for assistance.

         30.     CALVO, however, returned to her patrol vehicle, drew a Taser, and began moving

  her vehicle in BRUTON’s direction.

         31.     BRUTON fearing that CALVO might run him over, backed away, while repeatedly

  pleading with the officers not to shoot him. It was apparent to BRUTON the officers intended to

  use deadly force.

         32.     The officers pursued and BRUTON, fearing for his life, left the scene on foot.

         33.     At this point, CARVAJAL, GUZMAN, LAGO, and SIMMONS arrived at the

  scene and assisted DEJOHN and CALVO, in pursuing BRUTON.

         34.     BRUTON entered area of a residence owned by Ms. Sherri Lytle in the sideyard

  and upon reaching the backyard, he saw CARVAJAL enter the side yard. Relieved to see it was




                                                  5
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 6 of 21




  not DEJOHN, BRUTON immediately laid down on his stomach with his arms and legs extended,

  showing he was not a threat to anyone, and he was not going to flee.

          35.   CARVAJAL immediately handcuffed his hands and feet, and without reason or

  explanation, he began punching BRUTON’s body with a closed hand fist. BRUTON began to beg

  for CARVAJAL to stop, and locked eyes with CALVO who was about one hundred (100) feet

  away from BRUTON and plead louder for CARVAJAL to stop.

          36.   Within seconds, CARVAJAL was met with LAGO, SIMMONS, and GUZMAN.

  Upon their arrival, despite already having his hands and feet handcuffed, in concert, they began

  punching BRUTON with closed hand fists, until BRUTON received a brutal kick to the face,

  which left him unconscious.

          37.   BRUTON regained consciousness when the officers were attempting to pick him

  up from the ground.

          38.   Miami Dade Fire Rescue (“Fire Rescue”) responded to the scene. Lieutenant

  NEWTON commanded Fire Rescue personnel not to take him to the hospital, despite the clear

  necessity for BRUTON to be seen by medical professionals.

          39.   LAGO transported BRUTON to Homestead Police Department for booking. While

  on his way to HPD, BRUTON repeatedly asked LAGO to take him to the hospital complaining to

  LAGO about the need for medical attention. LAGO yelled, “Shut the fuck up and be quiet – you’re

  lucky I don’t hit you again.” LAGO completely disregarded BRUTON’S injuries and his cry for

  help.

          40.   Despite continuous complaints about his need for medical attention, BRUTON was

  ignored for several hours, until Homestead Police Department officer, LESTER BROWN




                                                 6
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 7 of 21




  (“BROWN”), who was the then-receiving officer at HPD Station, finally transported BRUTON to

  Homestead Hospital.

          41.     Upon arrival at Homestead Hospital, BROWN was informed by the attending

  physician that BRUTON’s injuries were too severe and required treatment by a trauma surgeon

  immediately. BROWN was directed to Kendall Regional Medical Center (“Kendall Regional”)

  and BRUTON was transported via ambulance to Kendall Regional.

          42.     Upon arrival at Kendall Regional, BRUTON was diagnosed with left maxillary

  lateral/anterior wall, fracture of the left zygomatic arch, fracture of the left lateral orbit wall, and

  fracture to the left nasal bone.

          43.     On July 9, 2018, BRUTON underwent surgical facial reconstruction, where he

  received a left sided open reduction internal fixation of left zygomaticomaxillary fractures. Plastic

  Surgeon, Dr. Rizal Lim (“Dr. Lim”), also found a left orbital floor fracture, where Dr. Lim

  conducted an exploration and neurolysis of the left intraorbital nerve with closed nasal reduction

  with internal stabilization by way of titanium plates and placed an internal splint for his nasal

  fracture.

          44.     On July 10, 2018, BRUTON was released with necessary follow up appointments

  with a plastic surgeon and his primary care physician.

          45.     On October 31, 2018, after reviewing BRUTON’S file, Miami-Dade Circuit Court

  Judge found BRUTON guilty as to only one (1) count of criminal mischief, despite the

  conglomeration of charges initially brought before the court.

          46.     On September 27, 2019, after BRUTON filed his initial complaint in this matter,

  DEJOHN resigned from HPD after serving only about three (3) years as a police officer on

  September 30, 2019 due to his involvement in this matter.




                                                     7
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 8 of 21




         47.     All of the above-described acts were done by the Individual Defendants

  intentionally, knowingly, willfully, wantonly, maliciously and/or recklessly in complete

  disregard for BRUTON’s federally protected rights and were done pursuant to the preexisting

  and ongoing deliberately indifferent official custom, practice, decision, policy, training, and

  supervision of HOMESTEAD acting under color of state law.

         48.     With deliberate indifference to the rights of citizens to be free from excessive force

  by law enforcement, HOMESTEAD has encouraged, tolerated, ratified and acquiesced to a

  dangerous environment of police brutality by:

         a.      Failing to conduct sufficient training or supervision with respect to the

                 constitutional limitations on the use of force;

         b.      By failing to adequately punish unconstitutional uses of force;

         c.      By tolerating the use of unconstitutional force;

         d.      By ongoingly failing to properly or neutrally investigate citizen complaints

                 of excessive force;

         e.      By tolerating, encouraging and permitting collusive statements by involved

                 officers in such situations; and,

         f.      By failing to adequately provide medical attention.


         49.     It is a longstanding widespread deliberately indifferent custom, habit, practice

  and/or policy of HOMESTEAD, and HPD to permit officers to use excessive force against

  individuals when such use is unnecessary and unjustified, as well as to fail to supervise and to train

  officers in the appropriate constitutional limits on the use of force, knowing that these members of

  law enforcement therefore pose a significate risk of injury to the public.




                                                     8
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 9 of 21




         50.     As a direct and proximate result of the acts and omissions of the Defendants,

  Plaintiff was injured and damaged.

         51.     The injuries, damages, and relief which BRUTON seeks from the Defendants,

  jointly and severally, under both state and federal law, include, but are not limited to:

            a.   Damages for physical pain and suffering in the past and future;

            b.   Damages for emotional pain and suffering in the past and future;

            c.   Damages for medical expenses in the past and future;

            d.   Aggravation of a preexisting condition;

            e.   Damages for loss of enjoyment of life in the past and future;

            f.   Damages for lost wages in the past;

            g.   Scars and disfigurement;

            h.   Damages for loss of earning capacity;

            i.   Punitive damages;

            j.   Pre and post judgment interest;

            k.   Attorney’s fees; and

            l.   All other such relief, both general and specific, that this Court deems just and

                 appropriate.

    COUNT I – EXCESSIVE FORCE IN VOLATION OF FOURTH AND FOURTEENTH
       AMENDMENTS – DUE PROCESS (42 U.S.C. § 1983) AS TO DEFENDANTS,
                  CARVAJAL, LAGO, GUZMAN, AND SIMMONS

         52.     Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

  paragraphs one (1) through fifty-one (51) as though alleged originally herein.

         53.     42 U.S.C. § 1983, in pertinent part, provides that:




                                                    9
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 10 of 21




                 Every person, who under color of any statute, ordinance, regulation,
                 custom or usage of any state or territory or the District of Columbia subjects
                 or causes to be subjected any citizen of the United States or other person
                 within the jurisdiction thereof to the deprivation of any rights, privileges or
                 immunities secured by the constitution and law shall be liable to the party
                 injured in an action at law, suit in equity, or other appropriate proceeding for
                 redress …

         54.     In committing the acts complained of herein, the Defendants acted jointly and under

  color of state law to deprive BRUTON of his clearly established constitutionally protected rights

  under the Fourth and Fourteenth Amendments to the United States Constitution including, but not

  limited to:

         a.      Freedom from unreasonable seizure;

         b.      The right to be free from unreasonable searches;

         c.      Freedom from the use of unreasonable, unjustified, and excessive force;

         d.      Freedom from deprivation of liberty and property without due process of law;

         e.      Freedom from summary punishment;

         f.      Freedom from the prevention of officers from using excessive force; and

         g.      Freedom from arbitrary governmental activity which shocks the conscience of a

                 civilized society.

         55.     In violating BRUTON’s rights as set forth above and other rights that will be proven

  at trial, Defendants acted under color of state law and utilized unnecessary, unjustified,

  unreasonable, and excessive force.

         56.     CARVAJAL’S, LAGO’S, GUZMAN’S, and SIMMONS’ actions were not

  objectively reasonable under the circumstances based on the perspective of a reasonable officer at

  the scene.




                                                   10
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 11 of 21




          57.     Further, the acts or conduct committed by the CARVAJAL, LAGO, GUZMAN,

  and SIMMONS against BRUTON occurred in the presence of each other, and in the presence of

  DEJOHN and CALVO, further violated BRUTON’s constitutional rights by failing to intervene

  and prevent the violation of BRUTON’s constitutional rights by fellow officers.

          58.     All Individual Defendants knowingly and deliberately conspired to deprive

  BRUTON of his civil rights.

          59.     The Individual Defendants engaged in the conduct described by this Complaint

  willfully, maliciously, in bad faith, and in reckless disregard of BRUTON’s federally protected

  constitutional rights.

          60.     They did so with shocking and willful indifference to BRUTON’s rights and their

  conscious awareness that they would cause BRUTON severe physical and emotional injuries.

          61.     The acts or omissions of the Individual Defendants were moving forces behind

  BRUTON’s injuries.

          62.     The acts or omissions of the Individual Defendants as described herein intentionally

  deprived BRUTON of his constitutional rights and caused him other damages.

          63.     These Individual Defendants are not entitled to qualified immunity for the

  complained of conduct.

          64.     The Defendants to this claim at all times material hereto were acting pursuant to

  municipal/county custom, policy, decision, ordinance, regulation, widespread habit, usage, or

  practice in their actions pertaining to BRUTON.

          65.     As a direct and proximate result of the violation of his constitutional rights by the

  Defendants, BRUTON suffered general and special damages as alleged in this Complaint and is

  entitled to relief under 42 U.S.C. § 1983.




                                                   11
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 12 of 21




          66.      The injuries and damages are permanent in nature, and BRUTON will suffer the

  losses and impairments in the future.

          67.      In addition to compensatory, economic, consequential and special damages,

  BRUTON is entitled to punitive damages against each of the individually named Defendants under

  42 U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

  maliciously, willfully or with a reckless or wanton disregard of the constitutional right of

  BRUTON.

          68.      BRUTON is entitled to recover reasonable attorneys’ fees for the successful

  prosecution of this claim pursuant to 42 U.S.C. § 1988.

          WHEREFORE, Plaintiff demands judgment against CARVAJAL, LAGO, GUZMAN,

  and SIMMONS for compensatory and punitive damages, costs, reasonable attorney’s fees pursuant

  to 42 U.S.C. §1988, and such other and further relief has the Court deems appropriate and demands

  trial by jury.


     COUNT II – FAILURE TO INTERVENE IN VIOLATION OF THE FOURTH AND
     FOURTEENTH AMENDMENTS (42 U.S.C. § 1983) AS TO DEFENDANTS CALVO,
              CARVAJAL, DEJOHN, GUZMAN, LAGO, AND SIMMONS

          69.      Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

  paragraphs one (1) through fifty-one (51) as though alleged originally herein.

          70.      42 U.S.C. § 1983, in pertinent part, provides that:

                   Every person, who under color of any statute, ordinance, regulation,
                   custom or usage of any state or territory or the District of Columbia subjects
                   or causes to be subjected any citizen of the United States or other person
                   within the jurisdiction thereof to the deprivation of any rights, privileges or
                   immunities secured by the constitution and law shall be liable to the party
                   injured in an action at law, suit in equity, or other appropriate proceeding for
                   redress …




                                                     12
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 13 of 21




          71.     In committing the acts complained of herein, the Individual Defendants acted

  jointly and under color of state law to deprive BRUTON of his clearly established constitutionally

  protected rights under the Fourth and Fourteenth Amendments to the United States Constitution

  including, but not limited to:

          a.      Freedom from unreasonable seizure;

          b.      The right to be free from unreasonable searches;

          c.      Freedom from deprivation of liberty and property without due process of law; and

          d.      Freedom from arbitrary governmental activity which shocks the     conscience of

                  a civilized society.

          72.     In violating BRUTON’s rights, as set forth above and other rights that will be

  proven at trial, the Individual Defendants acted under color of state law.

          73.     The acts or conduct committed by the Individual Defendants against BRUTON

  occurred in the presence of each other and said Defendants further violated BRUTON’s

  constitutional rights by failing to intervene and prevent the violation of BRUTON’s constitutional

  rights by fellow officers.

          74.     The Individual Defendants knowingly and deliberately conspired to deprive

  BRUTON of his civil rights.

          75.     The Individual Defendants engaged in the conduct described by this Complaint

  willfully, maliciously, in bad faith, and in reckless disregard of BRUTON’s federally protected

  constitutional rights.

          76.     They did so with shocking and willful indifference to BRUTON’s rights and the

  conscious awareness that they would cause BRUTON severe injuries.

          77.     The acts or omissions of the Individual Defendants were moving forces behind




                                                   13
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 14 of 21




  BRUTON’s injuries.

         78.     The acts or omissions of the Individual Defendants as described herein intentionally

  deprived BRUTON of his constitutional rights and caused him other damages.

         79.     The Individual Defendants are not entitled to qualified immunity for the

  complained of conduct.

         80.     The Defendants to this claim at all times material hereto were acting pursuant to

  municipal/county custom, policy, decision, ordinance, regulation, widespread habit, usage, or

  practice in their actions pertaining to BRUTON.

         81.     As a direct and proximate result of the violation of their constitutional rights by the

  Individual Defendants, BRUTON suffered general and special damages as alleged in this

  Complaint and is entitled to relief under 42 U.S.C. § 1983.

         82.     The injuries and damages are permanent in nature, and BRUTON will suffer the

  losses and impairments in the future.

         83.     In addition to compensatory, economic, consequential and special damages,

  BRUTON is entitled to punitive damages against each of the individually named Defendants under

  42 U.S.C. § 1983, in that the actions of each of these Individual Defendants have been taken

  maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

  BRUTON.

         84.     BRUTON is entitled to recover reasonable attorneys’ fees for the successful

  prosecution of this claim pursuant to 42 U.S.C. § 1988.

         WHEREFORE, Plaintiff demands judgment against the Individual Defendants for

   compensatory and punitive damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. §

   1988, and such other and further relief has the Court deems appropriate and demands trial by jury.




                                                   14
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 15 of 21




   COUNT III – DELIBERATELY INDIFFERENT POLICIES, PRACTICES, CUSTOMS,
   TRAINING, AND SUPERVISION IN VIOLATION OF THE FOURTH, FOURTEENTH
               AMENDMENTS AND IN VIOLATION OF 42 U.S.C. § 1983
                       AS TO DEFENDANT HOMESTEAD

          85.     Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

  paragraphs one (1) through fifty-one (51) as though alleged originally herein.

          86.     42 U.S.C. § 1983, in pertinent part, provides that:

                  Every person, who under color of any statute, ordinance, regulation,
                  custom or usage of any state or territory or the District of Columbia subjects
                  or causes to be subjected any citizen of the United States or other person
                  within the jurisdiction thereof to the deprivation of any rights, privileges or
                  immunities secured by the constitution and law shall be liable to the party
                  injured in an action at law, suit in equity, or other appropriate proceeding for
                  redress …

          87.     Plaintiff in this action is a citizen of the United States and all of the Individual

  Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.

          88.     The Defendants to this claim at all times material hereto were acting under the color

  of state law.

          89.     BRUTON had the following clearly established constitutionally protected rights

  under the Fourth and Fourteenth Amendments to the United States Constitution at the time of the

  complaint conduct, including, but not limited to:

          a.      Freedom from unreasonable seizure;

          b.      The right to be free from unreasonable searches;

          c.      Freedom from the use of unreasonable, unjustified and excessive force;

          d.      Freedom from deprivation of liberty and property without due process of law;

          e.      Freedom from summary punishment;

          f.      Freedom from the prevention of officers from using excessive force; and




                                                     15
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 16 of 21




         g.      Freedom from arbitrary governmental activity which shocks the conscience of a

                 civilized society.

         90.     HOMESTEAD knew or should have known of these rights at the time of the

  complained of conduct as they were clearly established at that time.

         91.     The acts or omissions of HOMESTEAD, as described herein, deprived BRUTON

  of his constitutional and statutory rights and caused him other damages.

         92.     The acts or omissions of the Individual Defendants as described herein,

  intentionally deprived BRUTON of his constitutional and statutory rights and caused him other

  damages.

         93.     These Defendants are not entitled to qualified immunity for the complained of

  conduct.

         94.     HOMESTEAD was at all times material hereto, policymakers for HPD, its agent,

  its agents and employees, including supervising, overseeing, training and establishing policies,

  customs and procedures to confirm their conduct to the United States Constitution and Florida

  common law.

         95.     At all times material hereto, HOMESTEAD was charged with the responsibility of

  adopting and implementing rules, policies, practices, customs and procedures for the proper and

  efficient maintenance, supervision, and control of HPD officers. These duties include, but are not

  limited to:

         a.     To create, adopt, and implement rules, regulations, practices, and procedures,
         toward hiring, supervising, and retaining law enforcement officers who do not have a
         propensity towards violence and the excessive use of force;

         b.     To create, adopt, and implement rules and regulations, practices and
         procedures, for proper and efficient training of law enforcement officers in a way and to
         an extent necessary to ensure the utilization of a force continuum which prevents any




                                                 16
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 17 of 21




         propensity towards violence and excessive force, and which ensures that the least
         amount of force would be utilized to maintain order and control;

         c.      To create, adopt, and implement rules and regulations, practices and
         procedures for the proper and efficient supervision, control, discipline, and assignment
         of law enforcement officers in a way and to an extent necessary to ensure that citizens
         will not be subjected to excessive force or unnecessary force by the agents and employees
         of the HPD; and

         d.      To implement rules, regulations, policies, practices, and procedures for the
         proper and efficient supervision, discipline, control, and investigation of law enforcement
         officers to reduce or eliminate instances of untruthfulness, including excessive force
         and instances of corroboration or ratification of untruthful accounts of excessive force
         events committed by fellow law enforcement officers.

         96.     HOMESTEAD owed a legal duty to BRUTON to exercise reasonable care in

  hiring, training, and retaining safe and competent employees. BRUTON was in the zone of risk

  that was reasonably foreseeable to HOMESTEAD. HOMESTEAD breached that duty and the

  breach caused BRUTON’s damages.

         97.     HOMESTEAD, with deliberate indifference as to the possibility of BRUTON’s

  injuries, failed to adequately train or otherwise supervise and direct HPD and its officers

  concerning the rights of the citizens they encounter in their duties, such that it is a well-settled

  policy, practice and custom for officers, including the Individual Defendants, to take extreme and

  reckless action against the citizens of the City of Homestead they encounter, including BRUTON,

  all in the name of self-defense, resulting in officers seriously injuring innocent citizens.

         98.     HOMESTEAD was on notice, by this history of widespread abuse and of the need

  to correct the well-settled policy, practice and custom of its officers’ extreme and reckless actions

  against the citizens of the City of Homestead. This need for more or different training has been so

  obvious and the inadequacy of the same, combined with HOMESTEAD’s conscious choice not to

  act, has resulted in the violation of constitutional rights, including, but not limited to, the

  deprivation of BRUTON’s civil rights.



                                                    17
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 18 of 21




         99.     By limiting and/or failing to properly investigate, resulting in findings of no

  excessive force and the justification for HPD officers’ extreme actions, and through allowing the

  well-settled policy, practice and custom of HPD officers’ extreme and reckless actions against the

  citizens of the City of Homestead, HOMESTEAD has ratified, condoned, and consented to the

  HPD officers’ unlawful conduct, specifically including the unlawful conduct of the Individual

  Defendants.

         100.    HOMESTEAD was on notice of the history of failing to properly investigate (and

  thus address and correct) the extreme and wanton acts of its officers and failed to do so, leading to

  BRUTON’s deprivation of civil rights. The deprivation of civil rights, of which the circumstances

  described herein were a material part, together constituted a widespread pattern sufficient to notify

  HOMESTEAD and were obvious, flagrant, rampant, and of continued duration rather than isolated

  occurrences.

         101.    Upon information and belief, HPD has a history of reports of excessive use of force

  incidents causing injuries and violations of citizens’ rights, of which HOMESTEAD was aware. 1

         102.    Upon information and belief, HPD has a history of covering up the misconduct of

  its officers, of which HOMESTEAD was aware. 2




   1
     Edward B. Colby, 3 Homestead Police Charged in Connection with 2011 Incidents Outside Bar,
   https://www.nbcmiami.com/news/local/3-Homestead-Police-Charged-In-Connection-With-
   2011- Incidents-Outside-Bar-161172305.html (last visited September 22, 2020).
   2
     Francisco Alvarado, Homestead police chief Al Rolle under probe in records destruction
   https://www.miamiherald.com/news/local/community/miami-
   dade/homestead/article1972975.html (last visited September 22, 2020).


                                                   18
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 19 of 21




         103.    Upon information and belief, HOMESTEAD’s failure to adequately address this

  history, and instead ratify and condone it, has led to additional instances of use of excessive force

  by its officers 3 and was a moving force and/or proximate cause of injuries to BRUTON.

         104.    The actions committed by the Individual Defendants against BRUTON were

  proximately caused by the well-settled policies, customs, practices, and procedures of

  HOMESTEAD in failing to fulfill its duties as alleged herein, which was also the moving force

  behind BRUTON having his civil rights violated.

         105.    The above-described well-settled customs and policies demonstrate a deliberate

  indifference on the part of HOMESTEAD, as the policymaker of HPD, to the constitutional rights

  of persons with the City of Homestead, and were a moving force or proximate cause of violations

  of BRUTON’s rights alleged herein. Despite knowing of the unconstitutional behavior and the

  need to take corrective action, HOMESTEAD has declined to do so.

         106.     As a direct and proximate result of HOMESTEAD’s actions and inactions, under

  color of state law, and in violation of 42 U.S.C. § 1983, BRUTON was deprived of his

  constitutional rights to be secure in his person, free from unreasonable seizure and from the use of

  excessive force.

         107.    As a direct and proximate result of HOMESTEAD’s actions and inactions,

  BRUTON has suffered damages, including mental anguish, bodily injury, pain and suffering,




   3Julia Jacobo, Miami-area police officer who pushed inmate head-first into concrete wall charged
   with      battery,    https://abcnews.go.com/US/miami-area-police-officer-pushed-inmate-head-
   concrete/story?id=64827715 (last visited September 22, 2020); Roy Ramos, Homestead police
   officer      arrested     this     week    previously    fired     for      similar     incident,
   https://abcnews.go.com/US/miami-area-police-officer-pushed-inmate-head-
   concrete/story?id=64827715 (last visited September 22, 2020)



                                                   19
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 20 of 21




  disability, disfigurement, emotional distress, humiliation, embarrassment, loss of capacity of the

  enjoyment of life, and expense of hospitalization, medical and nursing care and treatment.

         108.    The injuries and damages are permanent in nature, and BRUTON will suffer the

  losses and impairments in the future.

         WHEREFORE, Plaintiff demands judgment against HOMESTEAD for compensatory

  damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. § 1988, and such other and further

  relief has the Court deems appropriate and demands trial by jury.

                         COUNT IV– BATTERY AS TO DEFENDANTS
                        CARVAJAL, GUZMAN, LAGO, AND SIMMONS

         109.    Plaintiff re-alleges, adopts, and incorporates by reference the allegations in

  paragraphs one (1) through fifty-one (51) as though alleged originally herein.

         110.    On or about July 6, 2018, CARVAJAL, LAGO, GUZMAN, and SIMMONS

  intentionally and recklessly did acts which resulted in offensive contact with BRUTON’s person,

  including, but not limited to: striking BRUTON in the face and various parts of body, and

  forcefully and excessively attempting to restrain his body, after handcuffs were placed on his wrist

  and ankles.

         111.    CARVAJAL, LAGO, GUZMAN, and SIMMONS did such acts with the intent to

  cause harmful and offensive contact with the body of BRUTON.

         112.    As a direct, legal and proximate result of such acts of CARVAJAL, LAGO,

  GUZMAN, and SIMMONS, BRUTON was injured about his face, body, and extremities, suffered

  physical pain and suffering, mental anguish, loss of enjoyment of life, physical disability,

  impairment, inconvenience on the normal pursuits and pleasures of life, feelings of economic

  insecurity caused by disability, disfigurement, aggravation of any previously existing conditions

  therefrom, incurred medical expenses in the care and treatment of his injuries, suffered physical



                                                  20
Case 1:20-cv-23960-DPG Document 1 Entered on FLSD Docket 09/29/2020 Page 21 of 21




  handicap, lost wages, income lost in the past, and his working ability and earning capacity in the

  future has been impaired.

         113.    The injuries and damages are permanent in nature, and BRUTON will suffer the

  losses and impairments in the future.

         WHEREFORE, Plaintiff demands judgment against CARVAJAL, LAGO, GUZMAN,

  and SIMMONS for compensatory and punitive damages, costs, and such other and further relief

  has the Court deems appropriate and demands trial by jury.


                                   DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a jury trial on all issues triable by jury.

         Dated this 29th day of September 2020.

                                                        Respectfully submitted,

                                                        FRIEDLAND & ASSOCIATES
                                                        707 NE 3rd Avenue, Suite 201
                                                        Fort Lauderdale, Florida 33304
                                                        Telephone: (954) 321-8810
                                                        Facsimile: (954) 321-8995
                                                        pleadings@yourfightourbattle.com

                                                        By: _/s/ Lee Friedland______
                                                        Lee Friedland, Esquire
                                                        Florida Bar No.: 991163




                                                   21
